Citation Nr: 1232394	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973 and from December 1974 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record.

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in June 2007 denied the Veteran's claim for service connection for type II diabetes mellitus and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file since the June 2007 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for type II diabetes mellitus.

3.  The Veteran's chronic Osgood-Schlatter disease with patellar tendonitis of the left knee is manifested by range of motion from zero to 135 degrees with no objective evidence of pain on motion and there is no evidence of recurrent subluxation or lateral instability, no ankylosis, dislocated semilunar cartilage or impairment of the tibia or fibula at any time during the pendency of the appeal.
  

CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the June 2007 rating decision is new and material and the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).

3.  The criteria for a disability rating in excess of 10 percent for chronic Osgood-Schlatter disease with patellar tendonitis of the left knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5015-5024, 5256-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claim to reopen, the Board is reopening the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  Therefore, the benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a January 2008 letter satisfied the duty to notify provisions prior to the initial AOJ decision on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected left knee disability has increased in severity.  The RO notified the Veteran of the types of medical and lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  The letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  The Veteran was also informed of how VA determines the effective date if an increased rating is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, a VA examination report dated in April 2008 and a transcript of the July 2012 Board hearing.  

The April 2008 VA examination report reflects that the examiner obtained an oral history of the Veteran's left knee disability and evaluated the Veteran with respect to his service-connected disability.  The examiner documented the claimed symptoms and the objective symptoms found on evaluation of the Veteran.  The April 2008 VA examination discussed in detail the manifestations of the Veteran's left knee disability.  Unfortunately, the Board observes that the VA examiner noted that the claims file was not available for review.  In some instances, the United States Court of Appeals for Veterans Claims (Court) has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review.", but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the VA examiner obtained a reported history of the Veteran's left knee disability that is consistent with the medical evidence of record.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim.  Based on the foregoing, the Board concludes that the VA examination is adequate for rating purposes.

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

II.  New and Material Evidence

A rating decision dated in June 2007 denied the Veteran's claim of entitlement to service connection for diabetes mellitus on the basis that that the Veteran did not serve in Korea during the presumption period of exposure to herbicides and there is no evidence that relates his diabetes to military service.  The relevant evidence of record at the time of the June 2007 rating decision consisted of service treatment records, service personnel records, VA treatment records dated in February and March 2007 and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the June 2007 rating decision.  Therefore, the June 2007 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Although the RO determined in the June 2008 rating decision that new and material evidence was presented to reopen the service connection claim for diabetes mellitus, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board"); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (holding that "the [Board] is required to determine whether new and material evidence has been presented before it can reopen a claim and re-adjudicate service connection or other issues going to the merits").  Consequently, the Board will adjudicate the question of whether new and material evidence has been received.     

VA received the Veteran's request to reopen his claim for service connection for type II diabetes in November 2007.  The relevant evidence of record received since the June 2007 rating decision includes VA treatment records dated in April 2003, March 2008, October 2008 and December 2008, a letter from the Veteran's private physician dated in August 2008, articles on Agent Orange and service in Korea, a transcript of the July 2012 Board hearing and lay statements from the Veteran.  The evidence received since the June 2007 rating decision is new in that it was not of record at the time of the June 2007 decision.  The August 2008 letter from the Veteran's private physician provides an opinion indicating he could not rule out that there is a possible causative relationship between the Veteran's exposure to Agent Orange in service and his development of diabetes.  This medical opinion is neither cumulative nor redundant of the evidence of record in June 2007 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a type II diabetes mellitus is reopened.  38 C.F.R. § 3.156(a).

III.  Mertis of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee is currently evaluated as 10 percent disabling under Diagnostic Code 5015-5024.  The selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that the Veteran's Osgood-Schlatter's disease is the service-connected disorder and it was considered analogous to benign new growths of bone under Diagnostic Code 5015.  Osgood-Schlatter's disease is defined as a disease of the growth or ossification centers in children that begins as degeneration or necrosis and is followed by regeneration or recalcification of the tuberosity of the tibia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 547, 1366 (31st ed. 2007).  Benign new growths of bones (Diagnostic Code 5015) appear to be a fairly close analogue to Osgood-Schlatter's disease, given the pathophysiology indicated for both.  The Veteran's left knee disability is rated under Diagnostic Code 5024 for tenosynovitis as the prominent disability as the Veteran is also service-connected with patellar tendonitis of the left knee.  Under Diagnostic Code 5024, tenosynovitis is rated as arthritis based on limitation of motion of the affected part.  Degenerative arthritis is rated under Diagnostic Code 5003, and traumatic arthritis is rated under Diagnostic Code 5010.  Limitation of motion of the knee is evaluated under Diagnostic Code 5260 for limitation of flexion and under Diagnostic Code 5261 for limitation of extension.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

If the evidence of record shows both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-04  (September 17, 2004).

The Veteran was provided with a VA examination in April 2008.  He reported a history of pain for many years that is progressively becoming worse.  The Veteran experiences diffuse knee pain largely anteriorly on a daily basis.  Pain quality ranges from dull to sharp with an intensity reaching a six out of ten with increased physical activity.  Pain is exacerbated by squatting and using stairs.  The Veteran has increased knee pain after walking two blocks and he experiences pain and stiffness after a two hour car ride.  He cannot kneel.  He reported having intermittent swelling and stiffness.  The Veteran denied symptoms of locking and instability.  He uses a cane intermittently.  The Veteran does not use a knee brace.  The Veteran denied experiencing true flare-ups and his symptoms are relatively consistent month after month.  His activities of daily living are not compromised.  He was last employed as a semi truck driver in 1981, but he left work after a vehicle accident which resulted in a cervical spine injury.  

Physical evaluation of the Veteran reveals that he has a reciprocal heel to toe gait with no limp.  He walked unaided.  Lower extremity alignment was normal and leg length was equal.  Examination of the left knee revealed no swelling or inflammation.  Tibial tubercle was permanent, but nontender.  There was no tenderness over the patellar tendon, but there was tenderness over the medical patellar facet.  Patellar compression test and patellar lift test were normal.  Sage test was within normal limits.  Range of motion was from zero to 135 degrees with no pain on motion.  There was no joint line tenderness.  The left knee was stable to varus/valgus stress at zero and 30 degrees.  Anterior drawer and Lachman tests were negative.  Posterior drawer was negative.  The Veteran performed three repetitions of maximum left knee flexion and he did not report pain.  Range of motion was unaltered.  The Veteran did not have weakness, lack of endurance or incoordination.  The Veteran experienced anterior knee pain when attempting to squat.  He did not experience any flare-ups.  

The Veteran testified at the July 2012 Board hearing that due to his left knee pain he cannot play with his grandchildren on the floor.  He cannot get down and scrub his floors.  He also cannot walk around town like he used to be able to and he cannot climb ladders.  When his knee is over-exercised it will swell and cause tightening in the hamstrings.  The Veteran reported that he moved his bedroom downstairs so he would not have to use the stairs.  He uses a knee brace when he is going to walk any distance and he uses a cane at times.    

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's left knee disability does not demonstrate leg flexion limited to a compensable degree at any time relevant to the current appeal period.  There was no evidence of any pain, weakness, incoordination, fatigability or lack of endurance on repetitive motion.  Additionally, extension of the left knee was not limited to a compensable degree at any time relevant to the current appeal period as the Veteran had full extension.  The Board finds that the objective medical evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that, under the limitation of motion codes, the Veteran's disability would be compensably disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noncompensable limitation of motion has been demonstrated, the Veteran is assigned a 10 percent rating for the major joint, pursuant to Diagnostic Code 5003 and 5010.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected chronic Osgood-Schlatter's disease with patellar tendonitis under diagnostic codes 5015-5024. 

The Board has considered whether the Veteran is entitled to a higher rating for his left knee disability under an alternate Diagnostic Code.  The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5257, 5258 and 5262. The medical evidence of record does not show malunion or nonunion of the tibia and fibula, dislocated semilunar cartilage, recurrent subluxation or lateral instability or ankylosis associated with the service-connected left knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5257, 5258, 5262. 

The Board has reviewed the record to determine whether staged ratings are appropriate with respect to the Veteran's service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee.  The medical evidence of record shows that the left knee disability has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for knee disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's left knee disability and the evidence of record does not indicate it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   The Board notes that the Veteran asserted that he has been unable to hold a job due to injuries sustained in 1981.  It appears that the Veteran was referring to a cervical spine injury that occurred while he was employed as a semi truck driver.  See April 2008 VA examination.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected left knee disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus is reopened, and the appeal is granted to that extent only.

Entitlement to a disability rating in excess of 10 percent for service-connected chronic Osgood-Schlatter disease with patellar tendonitis of the left knee is denied.


REMAND

The Veteran alleges that he was exposed to herbicides while serving near the Korean Demilitarized Zone (DMZ) between December 1971 and December 1972.  The Veteran's service personnel record shows that the Veteran served in Korea from December 1971 to December 1972 as a hawk fire control operator with Battery D 2nd Battalion 71st Air Defense Artillery.  It is unclear based on the evidence of record the location his unit in Korea.  A veteran is presumed to have been exposed to herbicides (to include Agent Orange) if he served in Vietnam during the Vietnam Era (i.e., January 9, 1962, to May 7, 1975) or if he served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv) (2011).  The Board notes that the Veteran did not serve in Korea during the applicable period as the Veteran served in Korea starting in December 1971, three months after the applicable period.  If a veteran was neither a member of an identified unit or entity, nor served during the qualifying time period, the VA Adjudication Procedure Manual (M21-1MR) directs that a request should be sent to the Joint Service Records Research Center (JSRRC) if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The evidence of record includes the dates the Veteran was in Korea, his unit information and his military occupational specialty.  The Board observes that the RO did not contact JSSRC in an attempt to verify whether the Veteran was exposed to herbicides while he was serving in Korea.  Thus, a remand is necessary for further development of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail (such as dates, locations and units relating to duties within the DMZ in Korea) to submit a verification request of herbicide exposure in Korea to JSRRC.

2. Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service as a hawk fire control operator with Battery D 2nd Battalion 71st Air Defense Artillery near the DMZ in Korea during the period from December 1971 to December 1972.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.  

3. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for type II diabetes mellitus, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


